Citation Nr: 0428355	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus at L4-L5, currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active military service 
dated from July 1943 to May 1946.  
This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board remanded the veteran's claim in order to have the 
veteran identify additional treatment providers, obtain 
another VA examination, and to notify the veteran of revised 
rating criteria, and for actions consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  

The Board notes that this appeal originally included the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU), which was granted by the RO in August 
2004, effective from the date of claim in July 2000.  Thus, 
this issue is no longer before the Board on appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's herniated nucleus pulposus at L4-L5 is 
manifested by magnetic resonance imaging (MRI) findings of 
severe multi-level degenerative disease; reversal of the 
lumbar lordosis; severe spondylosis and discogenic disease at 
multiple levels; moderate to severe spinal stenosis, 
bilateral lateral recess stenosis and bilateral neural 
foramina narrowing at L4-5; spinal stenosis with bilateral 
neural foramina stenosis and lateral recess stenosis at L5-
S1; mild enhancement centrally and to the left which probably 
represents anular tear and disk herniation; prominent 
osteophytes at the left at L2-3; facet disease primarily L5-
S1 and L4-5; and severe limitation of motion of the lumbar 
spine, without evidence of ankylosis in the thoracolumbar 
spine.  

3.  The veteran's low back disability is currently rated as 
60 percent disabling, which is the maximum schedular 
evaluation available for intervertebral disc syndrome under 
the rating criteria in effect prior to September 23, 2002.  
There is no evidence of vertebral fracture or unfavorable 
ankylosis of the spine.
 
4.  Under the rating criteria in effect for the period from 
September 23, 2002 to September 25, 2003, the chronic 
orthopedic and neurologic manifestations associated with the 
veteran's low back disability approximate no more than severe 
limitation of motion of the lumbar spine and moderately 
severe incomplete paralysis of the sciatic nerve.  The 
maximum available schedular evaluation based on 
incapacitating episodes is 60 percent.

5.  Under the rating criteria in effect for the period 
beginning September 26, 2003, the objective neurologic 
abnormalities associated with the veteran's lumbar disability 
approximate no more than moderately severe incomplete 
paralysis of the sciatic nerve.  In an August 2004 VA 
examination report, forward flexion was to 15 degrees and the 
combined range of motion of the thoracolumbar spine was 25 
degrees.  There is no evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an increased schedular disability rating in 
excess of 60 percent for veteran's service connected lumbar 
disability of herniated nucleus pulposus at L4-L5 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243); 69 Fed. Reg. 32449 (Jun. 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation for Herniated Nucleus Pulposus at 
L4-L5

The veteran was originally granted service connection for 
herniated nucleus pulposus at L4-L5 in December 1948.  This 
rating decision assigned a noncompensable evaluation from May 
1946 until October 1948 and a 20 percent evaluation 
thereafter, under Diagnostic Code 5293, with a temporary 100 
percent rating for hospitalization in effect from November 14 
to December 9, 1948.  In January 1979, the veteran's 
disability rating was increased to 40 percent, effective from 
September 12, 1978 under Diagnostic Code 5293.  In a January 
1993 rating decision, the RO increased the veteran's 
disability rating to 60 percent, effective from October 16, 
1992 under Diagnostic Code 5293.  

In July 2000, the veteran filed a claim for an increased 
rating for his service-connected lumbar disability.  In an 
August 2000 rating decision, the RO denied the veteran's 
claim for an increased rating.  The veteran filed a notice of 
disagreement requesting an increased disability rating in 
excess of 60 percent for his service-connected lumbar 
disability in August 2000.  After the RO issued a statement 
of the case in December 2000, the veteran filed a formal 
appeal in January 2001.  Notably, this appeal specified that 
"the veteran seeks an increased schedular rating for his 
service-connected condition or conditions and an individual 
unemployability rating."  As noted in the statement of the 
case, the RO had considered, and rejected, referring the 
veteran's claim for the assignment of an extraschedular 
rating.  As noted above, the veteran has since been granted a 
TDIU rating from the date of his July 2000 claim, based on 
the sole service-connected disability of herniated nucleus 
pulposis, L4-L5.  In essence, this is the equivalent of an 
extraschedular 100 percent rating for this service-connected 
disability.  Accordingly, the Board will consider, in this 
decision, entitlement to an increased schedular disability 
evaluation only.

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a schedular 
rating in excess of 60 percent for the service-connected 
lumbar disability.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In 
addition, where there is a question as to which of two 
disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

As noted above, the veteran's service-connected lumbar 
disability is currently rated as 60 percent disabling under 
Diagnostic Code 5293.  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed.  New 
regulations became effective on September 23, 2002 and on 
September 26, 2003.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  
In addition, a correction to the regulation published in 2003 
was published in June 2004.  See 69 Fed. Reg. 32449 (Jun. 10, 
2004).

Under 38 C.F.R. § 3.951(a), it is noted that a readjustment 
to the Schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  See 38 C.F.R. § 3.951(a) 
(2003).  In addition, the VA General Counsel has held that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002).

In a November 2000 VA examination report, the veteran 
complained of symptoms including paresthesias in his back, 
buttocks, and right leg as well as pain in his buttocks on 
sitting any length of time and paralumbar spasm.  The 
veteran's lumbar range of the motion test results were listed 
as forward flexion of 35 degrees, right bending of 20 
degrees, and left bending of 5 degrees with pain of the 
lumbar spine.  It was noted in the report that the veteran 
had positive straight leg raising test for his left leg 
referred to his buttock.  The examiner stated that the 
veteran had a flat back with paralumbar atrophy of the 
musculature and spasm.  In addition, the examiner reported 
that the veteran had no reflex, sensory, or motor deficits 
but had weakness in the extensor hallucis longus muscle of 
the right foot.  A diagnosis of herniated disc at L4-L5 with 
radiculitis was listed in the October 2000 report.   

A February 2004 private lumbar MRI (magnetic resonance 
imaging) report noted that the veteran had low back pain.  
The following impressions were listed in the report: 1) 
Severe multi-level degenerative disease.  Reversal of the 
lumbar lordosis.  Severe spondylosis and discogenic disease 
at multiple levels.  2) Moderate to severe spinal stenosis, 
bilateral lateral recess stenosis and bilateral neural 
foramina narrowing at L4-5.  3) Spinal stenosis with 
bilateral neural foramina stenosis and lateral recess 
stenosis at L5-S1.  Mild enhancement centrally and to the 
left, which may represent scar if there was prior surgery or 
probably represents anular tear and disk herniation.  
Inflammation not excluded.  4) Prominent osteophytes at the 
left at L2-3.  5) Facet disease primarily L5-S1 and L4-5.  

In an August 2004 VA examination report, the veteran's lumbar 
range of the motion test results were listed as forward 
flexion of 15 degrees (with severe pain), extension of 0 
degrees, bending (right and left) of 5 degrees, and rotation 
(right and left) of 0 degrees.  The examiner stated that the 
veteran stood with his back flexed approximately 10 degrees.  
It was noted that the veteran had decreased sensory 
perception at L5 and S1 nerve roots bilaterally as well as a 
positive straight leg raising test at 40 degrees bilaterally.  
In addition, the examiner reported that the veteran had no 
reflex or motor deficits but had weakness in bilateral ankle 
and toe dorsiflexion.  Symptoms including marked spasm in the 
paralumbar musculature, flattening of the back, and loss of 
the lordotic curve, were all noted in the August 2004 
examination report.  The examiner reported that repeated 
motion of the lumbar spine caused severe pain with loss of 
all motion and determined that the veteran's lumbar 
disability was "quite severe".  While the examiner stated 
that pain was a prime factor in the veteran's lumbar 
disability, it was further noted that fatigue, weakness, and 
lack of endurance did not appear to be factors.  A diagnosis 
of severe degenerative arthritis and degenerative disc 
disease with moderate to severe spinal stenosis and 
neurocompromising was listed in the August 2004 report.  The 
examiner noted that the veteran suffered from severe 
degenerative arthritis and degenerative disc disease of the 
lumbar spine at multiple levels as brought out by two MRI 
reports performed at VA facilities and the most recent MRI 
report performed at a private facility.  

Entitlement to an Increased Rating Under the Criteria in 
Effect Prior to September 22, 2002

The veteran's lumbar disability is currently evaluated as 60 
percent disabling, and that is already the maximum schedular 
evaluation allowable under Diagnostic Code 5293.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (2002).

Under the version of Diagnostic Code 5293 in effect prior to 
September 22, 2002, a 60 percent rating is assigned when the 
intervertebral disc syndrome is pronounced with persistent 
symptoms compatible with sciatic neuropathy including 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, as well as little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Evidence of record discussed above shows that the veteran has 
persistent symptoms of degenerative disc syndrome including 
severe and constant pain with marked spasm in the paralumbar 
musculature, flattening of the back, and loss of the lordotic 
curve.  In addition, the veteran has neurological findings of 
decreased sensory perception at L5-S1 nerve roots bilaterally 
and a positive straight leg raising test at 40 degrees 
bilaterally with weakness in bilateral ankle and toe 
dorsiflexion as well as weakness in the extensor hallucis 
longus muscle of the right foot.  The veteran's lumbar 
symptomatology continues to meet or more nearly approximate 
the criteria for a 60 percent rating under Diagnostic Code 
5293.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 
(2002).

In addition, the Board has reviewed the rating criteria in 
effect prior to September 23, 2002, and finds that there is 
no basis upon which to award the veteran a rating in excess 
of 60 percent.  Other diagnostic codes for the spine, which 
might provide for a higher disability rating, are not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285 
through 5295 (2002).  It is not contended or shown that the 
veteran's service-connected lumbar disability includes 
symptoms of ankylosis or fracture of the spine.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 23, 2002 

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, a 60 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under Note (1) of Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.  

Under Note (2) of Diagnostic Code 5293, when evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.    


Note (3) of Diagnostic Code 5293 states that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id.   

Under the revised rating criteria, intervertebral disc 
disease can be evaluated based either on the duration of 
incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  A 60 percent 
rating is the maximum schedular evaluation available based on 
incapacitating episodes.  A higher rating could possibly be 
based on the combination of chronic orthopedic and neurologic 
manifestations.

In terms of orthopedic manifestations, limitation of motion 
of the lumbar spine is rated under Diagnostic Code 5292.  
Limitation of motion of the lumbar spine is evaluated as 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  An evaluation of a musculoskeletal disability must 
also include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's lumbar range of the motion test results were 
listed in the August 2004 VA examination report as forward 
flexion of 15 degrees, extension of 0 degrees, bending (right 
and left) of 5 degrees, and rotation (right and left) of 0 
degrees.  Based on the evidence discussed above, the Board 
finds that the veteran suffers from severe limitation of 
motion of the lumbar spine.  Under Diagnostic Code 5292, this 
warrants a 40 percent disability evaluation, the maximum 
schedular evaluation available under this provision.  As this 
is the maximum evaluation for limitation of motion of the 
lumbar segment of the spine, there is no basis for a higher 
rating based on limitation of motion due to any functional 
loss, absent evidence of ankylosis.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  

The Board will evaluate the veteran's chronic neurological 
symptoms under Diagnostic Code 8520.  Complete paralysis of 
the sciatic nerve warrants an 80 percent evaluation and has 
symptoms including: the foot dangles and drops, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2003).  Incomplete paralysis 
of the sciatic nerve is evaluated as follows: severe, with 
marked muscular atrophy (60 percent); moderately severe (40 
percent); moderate (20 percent); and mild (10 percent).  Id.  

The Board concludes that the neurologic findings associated 
with the veteran's service-connected lumbar disability 
residuals do not approximate criteria in excess of a 40 
percent rating assigned under Diagnostic Code 8520 for 
moderately severe incomplete paralysis of the sciatic nerve.  
The competent medical evidence of record does not show 
findings, such as foot drop, that would indicate complete 
paralysis of the sciatic nerve.  Similarly, marked muscular 
atrophy, such as would support a finding of severe incomplete 
paralysis, is not demonstrated.  In VA examination reports 
dated in November 2000 and February 2004, evidence of record 
indicates that the veteran suffers from no reflex or motor 
deficits but had weakness in bilateral ankle and toe 
dorsiflexion, and weakness in the extensor hallucis longus 
muscle of the right foot.  In addition, it was noted that in 
the February 2004 examination report that the veteran had 
decreased sensory perception at L5 and S1 nerve roots 
bilaterally as well as a positive straight leg raising test 
at 40 degrees bilaterally.     

Even considering that the veteran could be assigned as much 
as a 40 percent evaluation for orthopedic manifestations 
(severe limitation of motion of the lumbar spine) and as much 
as a 40 percent evaluation for chronic neurologic 
manifestations (moderately severe incomplete paralysis of the 
sciatic nerve), these ratings still would only combine to a 
60 percent evaluation under the Combined Ratings Table at 
38 C.F.R. § 4.25 (2003).  Consequently, an evaluation in 
excess of 60 percent is not available under the revised 
Diagnostic Code 5293.

Entitlement to an Increased Rating Under the Criteria in 
Effect from September 26, 2003 

The schedule for rating disabilities of the spine, including 
intervertebral disc syndrome, was again revised effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Id.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 
months........................................................................60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months............................................40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months............................................ 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months...................................................10

Finally, a correction in the final revised rating criteria 
for intervertebral disc syndrome effective from September 26, 
2003, was issued on June 10, 2004 to correct the omission of 
Notes 1 and 2 from 38 C.F.R. § 4.71a under the heading 
"Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes".  These corrections are also 
effective from September 26, 2003.   See 69 Fed. Reg. 32449 
(Jun. 10, 2004) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id. 

As discussed above, the veteran has already been assigned a 
60 percent evaluation for his low back disability and a 
higher evaluation is not available based on incapacitating 
episodes.  

Under the General Rating Formula, orthopedic and neurologic 
abnormalities are evaluated separately.  As previously 
discussed, the Board determined that the objective neurologic 
manifestations associated with the veteran's current lumbar 
disability would not warrant an evaluation in excess of 40 
percent, under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2003).      


As for the orthopedic manifestations, rated according to the 
current rating criteria, the Board notes that, in the August 
2004 VA examination report, the veteran's forward flexion was 
recorded as 15 degrees and his combined range of motion of 
the thoracolumbar spine of 25 degrees.  The General Rating 
Formula essentially removes the subjectivity in determining 
the severity of any loss of motion, and under the new 
criteria, these findings support a 40 percent evaluation for 
orthopedic symptoms, as the veteran's forward flexion of the 
thoracolumbar spine is less than 30 degrees and evidence of 
record shows that he does not suffer from any form of 
ankylosis of the spine.  

The Board has reviewed the rating criteria in effect from 
September 23, 2002, and finds that there is no basis upon 
which to award the veteran a schedular rating in excess of 60 
percent.  Given the maximum allowable 40 percent evaluation 
assigned above by the Board for veteran's neurologic 
abnormalities, entitlement to a combined rating in excess of 
60 percent would require a higher percent evaluation than 40 
percent for orthopedic manifestations.  See 38 C.F.R. § 4.25 
(2003).  Therefore, an evaluation in excess of 60 percent is 
not warranted under the rating criteria currently in effect 
for evaluating the veteran's service connected disability of 
herniated nucleus pulposus at L4-L5.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO sent the veteran letters in April 2003 
and June 2004 as well as a supplemental statement of the case 
(SSOC) dated in August 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to an increased evaluation for herniated nucleus pulposus at 
L4-L5.  With regard to requirement (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
June 2004 that informed him, that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, he must have evidence of increased 
severity of his lumbar disability.  With regard to 
requirements (2) and (3), the Board notes that the RO's April 
2003 and June 2004 letters also notified him of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the April 2003 
letter explained that VA would obtain relevant records from 
any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the April 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating claim.  As 
a practical matter, however, he has been amply notified of 
the need to provide such evidence.  At the conclusion of June 
2004 letter, the RO listed the following statement.  "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  In addition, 
the RO issued him a supplemental SOC (SSOC) in August 2004 
that contained the complete text of 38 C.F.R. § 3.159(b)(1).  
Given this correspondence, it seems untenable that the 
veteran would have refrained from submitting any other 
relevant evidence he might have had.  The record also shows 
that the veteran contacted the RO in June 2004, after 
receiving the RO's June 2004 letter, and stated that he had 
no additional relevant medical records to send.  Accordingly, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

The Board is aware that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran dated in April 2003 and June 2004.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2003).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the April 2003 and June 2004 letters and 
the August 2004 SSOC from the RO were sent to the veteran 
after the RO's August 2000 rating decision that is the basis 
of the veteran's appeal.  In this case, the VCAA was enacted 
after the original AOJ adjudication of the claim in August 
2000.  The Court specifically stated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) that an appellant has the 
right to remand where VCAA content-complying notice had not 
been provided.  However, the Court recognized that the RO did 
not err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  

As discussed above, the content of the notice provided to the 
veteran in the April 2003 and June 2004 letters by the RO 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, in this 
case, after notice was provided, the veteran's claim for 
entitlement to an increased evaluation for herniated nucleus 
pulposus at L4-L5was readjudicated in a supplemental 
statement of the case issued in August 2004.   

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the April 2003 and June 2004 letters 
and the August 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the June 2004 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).  In addition, the veteran submitted a June 2004 
statement, which acknowledged that he was aware of the 
statutory one-year period provided for response after VCAA 
notice. 

The Board finds that VA's duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the April 2003 and June 2004 letters and the 
August 2004 SSOC issued by the RO.  The Board concludes that 
any defect in the notice requirements of the VCAA that may 
exist in this instance would not be prejudicial to the 
appellant, particularly as the veteran has a 60 percent 
schedular rating for the back disability at issue, which is 
the sole basis for the TDIU rating now in effect.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
As noted above, the RO sent the veteran letters in April 2003 
and June 2004 as well as a supplemental statement of the case 
(SSOC) dated in August 2004, which informed him that VA would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for his service-
connected  a lumbar disability.  The veteran has indicated in 
June 2004 that he has no additional relevant medical evidence 
to submit.  

The Board does note that the claims file does not contain 
either of the VA MRI reports referred to by the August 2004 
VA examiner.  However, the claims file does contain a copy of 
the most recent private MRI report performed in February 
2004, and the VA MRI findings were discussed in the August 
2004 VA examiner's report.  As the MRI findings were 
described as essentially similar and it is the disabling 
manifestations themselves, rather than the MRI findings per 
se, that provide the basis for the assignment of the 
disability rating under the Schedule, the Board concludes 
that it is not necessary to obtain the missing VA MRI reports 
in this instance.    

The Board also notes that the veteran's response to the RO's 
June 2004 letter included authorization to release records 
from the VA medical clinic in Overland Park, Florida, and 
records of treatment at the VA hospital in Pittsburgh, 
Pennsylvania in 1950.  The 1950 records would not be 
relevant, as they would not concern the current level of 
disability.  Unfortunately, the veteran did not indicate even 
the approximate dates of the treatment at the other VA 
facility listed.  As the veteran provided incomplete 
information; the record contains pertinent information from a 
very recent VA examination in August 2004; and there is no 
suggestion in the record that recent VA treatment records, if 
they exist, would provide a basis for the assignment of a 
higher schedular rating for the back disability at issue (and 
the veteran is receiving a 100 percent TDIU rating on the 
basis of this back disability alone), the Board concludes 
that any failure of the duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim is not 
prejudicial to the veteran in this particular instance.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to an increased evaluation for  herniated nucleus 
pulposus at L4-L5 is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



